DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 21DEC2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(a) rejections previously set forth in the Non-Final Office Action mailed 21SEPT2021.
Applicant's arguments filed 21DEC2021 have been fully considered. See new rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 45 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 45, the claim is not a complete sentence that ends with a period and thus the claim scope cannot be ascertained. It is assumed that claim 45 claims the same subject matter as claim 44.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,5-11-15,40-45 are rejected under 35 U.S.C. 103 as being obvious over CHERUBINI (WO 2016016345) in view of KOBAYASHI (US 4296882) in view of LUKHAUB (US 20170266664), effectively filed 21MAR2016.
Regarding claims 1,5,40-41,44-45, CHERUBINI teaches automated system for processing particles (title, Figs.) including a cell washer comprising:
a vessel (rotatable vessel, Fig. 1C #200) capable of holding cells (P12/L1-3), the vessel comprising an elongated body (Fig. 2A) including an opening (Fig. 2A #210), an 
an actuating device or rotor (rotary drive, Fig. 1C #602) capable of causing the vessel to spin or rotate about an axis (Fig. 1C #201); and,
a conduit (pipettor, Fig. 1B #910) capable of passing through the opening and transfer fluid to and from the cavity during rotation of the vessel (P12/L16-22) and a tip disposed adjacent a wall of the vessel and below the pocket (P12/L19-20; P18/L26-30).
CHERUBINI teaches further a controller (control unit; P3/L14-15) programmed to control the transfer of fluid to and from the cavity through the conduit (P7/L22-24).
CHERUBINI does not teach the controller is especially programmed to control the transfer of fluid a while the vessel rotates. However, KOBAYASHI teaches a centrifugal fluid processing device (title, Figs.) including several fixed probes (Fig. 3 #37-39) that transfer fluid while a vessel (Fig. 3 #26) is rotating, which is known to be advantageous for efficient operation (C1/L52-53,C2/L49-56).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the controller of CHERUBINI to be programmed for transferring fluid while the vessel rotates as taught by KOBAYASHI in order to provide for efficient operation. The references are combinable, because they are in the same technological environment of centrifuges. See MPEP 2141 III (A) and (G).

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the vessel of CHERUBINI to have a cylindrical profile and terminating in a hemispherical bottom and a lip surrounding the opening as taught by LUKHAUB in order to provide a container that contains liquids with an opening for guiding the pipettor. The references are combinable, because they are in the same technological environment of centrifuges. See MPEP 2141 III (A) and (G).
Regarding claim 2, CHERUBINI teaches the cavity is defined by a lower portion of the body (Fig. 2A #207) and is below the pocket, wherein the pocket has a length to depth ratio. The ratio range of “2 or more to 1” appears to be either satisfied or obvious in view of Fig. 2C as optimizing the desired volume of the pocket.
The length to depth ratio has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 3, CHERUBINI teaches a transition from the first inner surface portion to the second inner surface portion is a sigmoid-shaped transition (see Fig. 2B).
Regarding claim 6, CHERUBINI teaches the conduit is parallel to the axis (see Fig. 1B #912).
Regarding claim 7, CHERUBINI teaches the conduit is in fluid communication with a fluid pump (P12/L17).
Regarding claim 8, CHERUBINI teaches an upper annular portion (Fig. 2A #205) disposed between the pocket and the opening (P12/L17).
Regarding claims 9,43, CHERUBINI teaches a probe (Fig. 1B #912) coupled to an elevator, the elevator capable of lowering the probe through the opening, the probe being in fluid communication with a pump (P12/L17; note that the pipettor can be introduced all the way to the bottom of the rotatable vessel; P3/L17-19).
Regarding claims 10,42, CHERUBINI teaches a controller (Fig. 1A #110) capable of controlling the actuating device or rotor (P11/L1-9).
Regarding claim 11, CHERUBINI teaches a “dispense” probe and an “aspiration” probe passing through the opening and into the vessel (P7/L4-5; “The pipettor may comprise one or more reusable washable needles such as a steel needle, or use disposable pipette tips.” P7/L15-16).
Regarding claims 12-14, KOBAYASHI teaches several probes (Fig. 3 #37-39) terminating a different points within a rotating container (Fig. 3 #26) and contain portions 
Regarding claim 15, the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
In any case, CHERUBINI teaches a biological fluid comprising cells within the pocket (P1/L9; P13/L20-22).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777